—In an action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Kings County (Schneier, J.), dated January 30, 1998, which, upon a jury verdict finding it 50% at fault in the happening of the accident, is in favor of the plaintiff and against it in the principal sum of $513,345.
Ordered that the judgment is reversed, on the law and the *572facts, and a new trial on both liability and damages is granted, with costs to abide the event.
The instant judgment must be reversed and a new trial held because the jury’s verdict on liability could not have been reached on any fair interpretation of the evidence adduced at trial (see, e.g., Lolik v Big V Supermarkets, 86 NY2d 744; Briccio v Disbrow, 212 AD2d 565; Nicastro v Park, 113 AD2d 129). Ritter, J. P., Friedmann, McGinity and Smith, JJ., concur.